Title: From Thomas Jefferson to Robert Smith, 30 September 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
            
            Washington Sep. 30. 03.
          
          Having understood that you have been unwell, & that your family is still so, I have not asked your attendance here, lest these circumstances should stand in the way. Mr. Madison, Dearborne & Gallatin are here & mr Lincoln expected tomorrow. we have not only to decide on the matters to be communicated to Congress, but as early a decision of the administration as possible is requisite on one of the Louisiana questions, which requires immediate & important orders. should your own health or that of your family not render it inconvenient we should be very happy to see you on Monday & to recieve your aid at a meeting which I propose for Tuesday next. but this is not meant to be pressed against considerations of health or of family distress. Accept my affectionate salutations & assurances of esteem & respect.
          
            
              Th: Jefferson
            
          
        